[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                      DECEMBER 14, 2011
                                    No. 10-15049
                                                                          JOHN LEY
                              ________________________
                                                                           CLERK

                          D. C. Docket No. 1:09-cv-00175-JEC

WENDOLYN HAMPTON,

                                                                          Plaintiff-Appellant,

                                            versus

BUCKHEAD BEEF COMPANY, INC,
a wholly owned subsidiary of SYSCO Corporation,

                                                                        Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                    (December 14, 2011)

Before EDMONDSON and ANDERSON, Circuit Judges, and LAWSON,* District
Judge.

PER CURIAM:
___________________
*Honorable Hugh Lawson, United States District Judge for the Middle District of Georgia, sitting
by designation.
      After oral argument and careful consideration, we conclude that the

judgment of the district court should be affirmed. Plaintiff’s primary arguments on

appeal relate to her promotion claim. Plaintiff argues that the company engaged in

racial discrimination against her when it first posted an opening for the Quality

Assurance Line Leader which Sandoval recently vacated, which was a position for

which she was qualified, then changed its mind and decided to eliminate that

position and instead create another Quality Assurance Manager position. The

district court rejected plaintiff’s arguments and granted summary judgment in favor

of the company on this promotion claim. We agree. The company has adduced

strong evidence of legitimate reasons for its decisions. Shortly after posting the

Quality Assurance Line Leader position, Foster, the president of the company, and

White, then the company’s only Quality Assurance Manager, decided that, instead

of filling the line leader position, it would be better to hire a new Quality

Assurance Manager. The company’s reasons are legitimate, and have not been

discredited by plaintiff. Foster and White knew that White was already assuming

expanded duties outside of the Quality Assurance Department, and outside of the

Atlanta location. They saw the need for the assistance of another Quality

Assurance Manager to assist with day-to-day management of the Quality Assurance

Department in Atlanta. Shortly after hiring the new Quality Assurance Manager,

                                           2
White was in fact promoted and became the Director of Quality Assurance.

Plaintiff has adduced only conclusory assertions that the company’s reasons for

eliminating the Line Leader position and hiring another Quality Assurance

Manager were pretextual, only conclusory assertions that the duties of the Quality

Assurance Manager position are substantially identical to the duties performed by

the previous occupant of the Quality Assurance Line Leader position, only

conclusory assertions that the company did not reasonably believe that a college

degree and HACCP experience were required or desirable for the Quality

Assurance Manager position, and only conclusory assertions that plaintiff was in

fact qualified for the Quality Assurance Manager position. Although plaintiff has

adduced some evidence of some racially offensive remarks in the work place, none

was in the context of the decisions challenged in this case, and none was

attributable to the decision-makers, Foster and White.1 For the foregoing reasons,

we readily conclude that the district court correctly granted the company’s motion

for summary judgment on plaintiff’s promotion claim.

       Plaintiff’s other claims are wholly without merit and warrant little


       1
                The one remark attributed to White was not in the context of these decisions and,
more significantly, was clearly inadmissible hearsay. Moreover, there were only conclusory
assertions that the offensive remarks were more than isolated, and even the conclusory assertions
were undermined by the fact that plaintiff apparently was unaware of such remarks until this
litigation.

                                                3
discussion. With respect to her retaliation claim, plaintiff’s brief on appeal

includes only vague assertions of being “mistreated and shunned” and “punished.”

Such vague and conclusory assertions clearly do not rise to the level of adverse

employment actions. Plaintiff’s equal pay claim is wholly without merit for the

reasons fully explored at oral argument.2

       For the foregoing reasons, the judgment of the district court is

       AFFIRMED.




       2
               The district court correctly determined that plaintiff had waived any independent
claim of hostile work environment. Thus, the district court considered plaintiff’s evidence in that
regard only with respect to pretext; we do likewise.

                                                 4